Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 1 of 39 Page ID #:1
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 2 of 39 Page ID #:2
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 3 of 39 Page ID #:3
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 4 of 39 Page ID #:4
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 5 of 39 Page ID #:5
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 6 of 39 Page ID #:6
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 7 of 39 Page ID #:7
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 8 of 39 Page ID #:8
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 9 of 39 Page ID #:9
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 10 of 39 Page ID #:10




                     EXHIBIT "1"




                     EXHIBIT "1"
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 11 of 39 Page ID #:11




                                                                            9
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 12 of 39 Page ID #:12




                                                                           10
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 13 of 39 Page ID #:13




                                                                           11
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 14 of 39 Page ID #:14




                                                                           12
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 15 of 39 Page ID #:15




                                                                           13
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 16 of 39 Page ID #:16




                                                                           14
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 17 of 39 Page ID #:17




                                                                           15
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 18 of 39 Page ID #:18




                                                                           16
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 19 of 39 Page ID #:19




                                                                           17
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 20 of 39 Page ID #:20




                     EXHIBIT "2"




                     EXHIBIT "2"
    Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 21 of 39 Page ID #:21


James Andrew Hinds, Jr.                                                          21257 Hawthorne Boulevard
Paul R. Shankman                                                                                 Second Floor
Rachel M. Sposato*                                                                 Torrance, California 90503
___________________________                                                       Telephone: (310) 316-0500
 *Also admtted in Massachusetts                                                Taxpayer I.D. No.: XX-XXXXXXX




Mr. Eric Parkinson, President/CEO                                                     January 04, 2020
Hanonover House, Inc.
300 N. College, Suite 311
Fayetteville, AR 72701                                                  Due Date: January 24, 2020

 For Services Rendered Through: December 31, 2019
 Our File No.:                  807.002
 In Reference To:               Red Bull Media House North America, Inc. v. Hannover House Inc.,
                                Los Angeles Superior Court No. BC 572 596



                                                BILLING SUMMARY



                                  PREVIOUS BALANCE FORWARD           $18,143.04


                                  INTEREST ON UNPAID BALANCE              $0.00


                                  PAYMENTS AND CREDITS                    $0.00


                                  TOTAL AMOUNT OF THIS BILL               $0.00



                                  BALANCE DUE                        $18,143.04




              FOR YOUR CONVENIENCE ALL MAJOR CREDIT CARDS ARE ACCEPTED
        FIND OUR CREDIT CARD AUTHORIZATION FORM ON THE LAST PAGE OF YOUR INVOICE




                                                                                                   18
   Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 22 of 39 Page ID #:22
Mr. Eric Parkinson, President/CEO                                                    January 04, 2020
                                                                                             Page 2
In Reference To:    Red Bull Media House North America, Inc. v. Hannover House Inc., Los
                    Angeles Superior Court No. BC 572 596
Our File No.:       807.002
                                                                                                  Amount

           Previous balance                                                                  $18,143.04


           Balance due                                                                       $18,143.04




                                                                                             19
     Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 23 of 39 Page ID #:23
Mr. Eric Parkinson, President/CEO                                                                                            January 04, 2020
                                                                                                                                     Page 3
In Reference To:             Red Bull Media House North America, Inc. v. Hannover House Inc., Los
                             Angeles Superior Court No. BC 572 596
Our File No.:                807.002

                                                    CREDIT CARD AUTHORIZATION




TODAY'S DATE_________________________                                   CLIENT/MATTER
NUMBER______________________



Visa_____
                                                         Credit Card No.
MasterCard_____

Discover Card_____                                        Security Code                    Date of Expiration: Month               /       Year

American Express_____                                     Amount to pay                    $




                  Fees                       Trust Account                  Retainer                     General Account
                                             Payment                                                     Payment

Please pay all future invoices
by the credit card above                       Yes                           No



Signature


Print Name


Billing address

City, State, Zip


 By signing above, you understand and agree that the payment of retainer and/or invoiced amounts is not intended to be subject to charge-back or
 stoppage once the payment has been made, and that you have and are continuing to induce the Firm to perform specific legal services on your
 behalf solely upon the promise of these funds being paid by credit card and not rescinded once paid. You acknowledge that under the terms of
 the Engagement Agreement, any dispute as to the invoiced fees and costs is to be raised within thirty (30) days or waived, and in authorizing as
 credit card payment you are representing your agreements to, and waiver of any objections as to the invoices being paid. You agree to indemnify
 and hold this Firm harmless from any charge, damages, loss, or obligation resulting from our inability to receive, or requirement to reimburse, any
 amounts paid by the credit card for the purposes set forth above, including payments made on account to cover monthly billings or Engagement
 Agreement, and whether or not such payment is made on one or more different credit cards.




                                                                                                                                         20
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 24 of 39 Page ID #:24




                     EXHIBIT "3"




                     EXHIBIT "3"
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 25 of 39 Page ID #:25




                                                                           21
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 26 of 39 Page ID #:26




                                                                           22
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 27 of 39 Page ID #:27




                                                                           23
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 28 of 39 Page ID #:28




                                                                           24
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 29 of 39 Page ID #:29




                                                                           25
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 30 of 39 Page ID #:30




                                                                           26
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 31 of 39 Page ID #:31




                                                                           27
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 32 of 39 Page ID #:32




                                                                           28
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 33 of 39 Page ID #:33




                                                                           29
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 34 of 39 Page ID #:34




                     EXHIBIT "4"




                     EXHIBIT "4"
    Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 35 of 39 Page ID #:35


James Andrew Hinds, Jr.                                                           21257 Hawthorne Boulevard
Paul R. Shankman                                                                                  Second Floor
Rachel M. Sposato*                                                                  Torrance, California 90503
___________________________                                                        Telephone: (310) 316-0500
 *Also admtted in Massachusetts                                                 Taxpayer I.D. No.: XX-XXXXXXX




Hannover House, Inc.                                                                  February 06, 2020
1428 Chester Street
Springdale, AR 72764
Mr. Eric Parkinson, President/CEO and Mr. Fred Shefte, VP               Due Date: February 26, 2020

 For Services Rendered Through: January 31, 2020
 Our File No.:                  807.003
 In Reference To:               Uptone Pictures, Inc. and Michael Davis v. Hannover House, Inc.,
                                Eric Parkinson et al., United States District Court Case No.
                                2:17-cv-01959



                                                BILLING SUMMARY



                                  PREVIOUS BALANCE FORWARD           $119,816.76


                                  INTEREST ON UNPAID BALANCE               $0.00


                                  PAYMENTS AND CREDITS                     $0.00


                                  TOTAL AMOUNT OF THIS BILL                $0.00



                                  BALANCE DUE                        $119,816.76




              FOR YOUR CONVENIENCE ALL MAJOR CREDIT CARDS ARE ACCEPTED
        FIND OUR CREDIT CARD AUTHORIZATION FORM ON THE LAST PAGE OF YOUR INVOICE




                                                                                                    30
   Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 36 of 39 Page ID #:36
Hannover House, Inc.                                                                 February 06, 2020
                                                                                              Page 2
In Reference To:   Uptone Pictures, Inc. and Michael Davis v. Hannover House, Inc., Eric
                   Parkinson et al., United States District Court Case No. 2:17-cv-01959
Our File No.:      807.003
                                                                                                   Amount

          Previous balance                                                                     $119,816.76


          Balance due                                                                          $119,816.76




                                                                                              31
    Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 37 of 39 Page ID #:37
Hannover House, Inc.                                                                                                   February 06, 2020
                                                                                                                                Page 3
In Reference To:            Uptone Pictures, Inc. and Michael Davis v. Hannover House, Inc., Eric
                            Parkinson et al., United States District Court Case No. 2:17-cv-01959
Our File No.:               807.003

                                                  CREDIT CARD AUTHORIZATION




TODAY'S DATE_________________________ CLIENT/MATTER NUMBER______________________



Visa_____
                                                       Credit Card No.
MasterCard_____

Discover Card_____                                     Security Code                   Date of Expiration: Month               /      Year

American Express_____                                  Amount to pay                    $




                 Fees                      Trust Account                  Retainer                   General Account
                                           Payment                                                   Payment

Please pay all future invoices
by the credit card above                      Yes                          No



Signature


Print Name


Billing address

City, State, Zip


 By signing above, you understand and agree that the payment of retainer and/or invoiced amounts is not intended to be subject to charge-back
 or stoppage once the payment has been made, and that you have and are continuing to induce the Firm to perform specific legal services on
 your behalf solely upon the promise of these funds being paid by credit card and not rescinded once paid. You acknowledge that under the
 terms of the Engagement Agreement, any dispute as to the invoiced fees and costs is to be raised within thirty (30) days or waived, and in
 authorizing as credit card payment you are representing your agreements to, and waiver of any objections as to the invoices being paid. You
 agree to indemnify and hold this Firm harmless from any charge, damages, loss, or obligation resulting from our inability to receive, or
 requirement to reimburse, any amounts paid by the credit card for the purposes set forth above, including payments made on account to cover
 monthly billings or Engagement Agreement, and whether or not such payment is made on one or more different credit cards.




                                                                                                                                    32
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 38 of 39 Page ID #:38




                     EXHIBIT "5"




                     EXHIBIT "5"
Case 2:20-cv-01499-JAK-JEM Document 1 Filed 02/14/20 Page 39 of 39 Page ID #:39




                                                                           33
